Case 3:20-cv-00137-RDM-CA Document 11 Filed 08/10/20 Page 1 of 1

IN THE UNITED STATES DISTRICT COURT
FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

TARUN PATEL, ; Civil No. 3:20-cv-137
Petitioner . (Judge Mariani)
Vv.
WARDEN CRAIG A. LOWE,
Respondent

ws ORDER

AND NOW, this /: O day of August, 2020, upon consideration of the petition for

writ of habeas corpus, and for the reasons set forth in the Memorandum of the same date,

IT IS HEREBY ORDERED THAT:

1. The petition for writ of habeas corpus (Doc. 1) is DISMISSED as moot.

2. The Clerk of Court is directed to CLOSE this case.

    

Rébert D-Mariani
United States District Judge
